AFFIRMED; Opinion Filed January 29, 2015.




                                           Court of Appeals
                                                           S      In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-14-00477-CV

                                     IN THE INTEREST OF: Z.C.S., A CHILD

                                 On Appeal from the 15th Judicial District Court
                                            Grayson County, Texas
                                      Trial Court Cause No. FA-12-2032

                                          MEMORANDUM OPINION
                                  Before Justices Stoddart, Whitehill, and Schenck 1
                                            Opinion by Justice Stoddart
          On December 4, 2014, we withdrew the opinion and vacated the judgment of October 9,

2014. This opinion is now the opinion of the Court.

          Appellants Code Shane Brummett (Father) and Jennifer Lynn Sykes (Mother) appeal the

trial court’s final order terminating each of their parental rights to their minor child, Z.C.S.

Father’s and Mother’s appointed counsel filed motions to withdraw, along with Anders briefs

asserting the appeals are without merit and there are no arguable grounds for reversal. See

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We affirm the trial court’s judgment

and grant counsels’ motions to withdraw.

          The procedures set forth in Anders are applicable to an appeal from a trial court’s order

terminating parental rights when, as here, appellants’ appointed counsel conclude there are no


     1
       Justice Bill Whitehill succeeds Justice Kerry FitzGerald, a member of the original panel. Justice David Schenck succeeds Justice Michael
O’Neill, a member of the original panel. Justices Whitehill and Schenck have reviewed the briefs and record in this case.
non-frivolous issues to assert on appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—

Dallas 2009, pet. denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.). A

court of appeals is not required to address the merits of claims raised in an Anders brief. See In

re D.D., 279 S.W.3d at 850 (citing Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005)). Rather, this Court’s duty is to determine whether there are any arguable grounds and, if

so, to remand the case to the trial court so new counsel may be appointed to address the issues.

See id.

          Counsel for Father and counsel for Mother filed Anders briefs in which they conclude

that, after a thorough review of the record, the parties’ appeals of the termination of their parental

rights are frivolous and without merit. See Anders, 386 U.S. at 744; In re D.E.S., 135 S.W.3d at

327, 330; In re K.D., 127 S.W.3d at 67. Father’s and Mother’s counsel certified that they

delivered copies of the briefs to Father and Mother, respectively, and informed them of their

rights to examine the appellate record and to file responses. See In re D.D., 279 S.W.3d at 850.

Neither Father nor Mother filed a pro se response.

          We independently reviewed the entire record and counsels’ Anders briefs. We agree with

counsels’ assessments that the appeals are frivolous and without merit. We find nothing in the

record that could arguably support the appeal. Accordingly, we affirm the trial court’s final

order terminating Father’s and Mother’s parental rights to their child and grant counsels’ motions

to withdraw. See In re D.D., 279 S.W.3d at 850.




                                                       /Craig Stoddart/
140477F.P05                                            CRAIG STODDART
                                                       JUSTICE

                                                 –2–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF: Z.C.S., A CHILD                  On Appeal from the 15th Judicial District
                                                     Court, Grayson County, Texas
No. 05-14-00477-CV                                   Trial Court Cause No. FA-12-2032.
                                                     Opinion delivered by Justice Stoddart.
                                                     Justices Whitehill and Schenck participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 29th day of January, 2015.




                                               –3–